ALLOWABLE SUBJECT MATTER

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
A multiple charger configuration, comprising:
a first battery charger circuit; 
a second battery charger circuit;
a first switching transistor;
a battery terminal;
a second switching transistor;
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
a first switching transistor configured, in response to control by the first battery charger, both 
to couple the first output of the first battery charger circuit to a battery terminal configured to connect to a battery stack or at least one battery cell and 
to couple the second output of the second battery charger circuit to the system voltage output terminal; and 
a second switching transistor configured, in response to control by the second battery charger, 


Regarding claim 8 though the prior art teaches:  
A power delivery system, comprising:
a first battery charger circuit;
a second battery charger circuit;
at least one battery cell;
a first switch;
a second switch;
a first DC-DC converter;
a first output capacitor:
a second DC-DC converter;
a second output capacitor. 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein the first switch is configured to further couple the second output voltage to the first output terminal responsive to the second signal from the second DC-DC converter and a third signal from the first DC-DC converter.

Regarding claim 13 though the prior art teaches:  
A method of operation for a multiple input, multiple charger configuration, comprising:
receiving a first input voltage at an input of a first charger;

receiving a second input voltage at an input of a second charger; 
generating a second output voltage associated with the second input voltage;
determining if a first control signal from the first charger is applied to a first switch coupled to the first charger,
determining if a second control signal from the second charger is applied to a second switch coupled to the second charger. 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
if the second control signal is applied to the second switch while the first control signal is applied to the first switch, coupling the second output voltage both to an output voltage terminal of the multiple input, multiple charger configuration via both of the first and second switches and a battery terminal via only the second switch. 

Regarding claim 17 though the prior art teaches:  
An electronic system, comprising:
a digital processor;
a peripheral subsystem coupled to the digital processor;
a power system;
circuit components of the peripheral subsystem;
a first charger;
a system voltage output terminal;
a second charger;

the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
a first switching transistor configured, in response to control by the first battery charger, both to couple the first output of the first charger to a battery terminal configured to connect to at least one of a battery, battery stack or battery cell and to couple the second output of the second charger to the system voltage output terminal;.

Claims 2-7, 9-12, 14-16, 18-20 is/are dependent of claim 1, 8, 13 and 17 and are allowable for the same reasons as claim 1, 8, 13 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859